Exhibit 10.2

 

ODONATE THERAPEUTICS, INC.

2017 STOCK OPTION PLAN

1.Purpose.

The purpose of this Odonate Therapeutics, Inc. 2017 Stock Option Plan (the
“Plan”) is to promote and closely align the interests of employees, officers,
non-employee directors and other service providers of Odonate Therapeutics, Inc.
(“Odonate”) and Odonate’s stockholders by providing stock-based compensation.

2.Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)“Affiliate” means any entity in which Odonate has a substantial direct or
indirect equity interest, as determined by the Committee from time to time.

(b)“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

(c)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Act.

(d)“Board” means the board of directors of Odonate.

(e)“Cause” has the meaning set forth in a Grant Notice or other written
employment or services agreement between the Participant and Odonate or an
Affiliate thereof, or if no such meaning applies, means with respect to a
Participant, the occurrence of any of the following events: (i) such
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof;
(ii) such Participant’s attempted commission of, or participation in, a fraud or
act of dishonesty against Odonate or its affiliates; (iii) such Participant’s
intentional, material violation of any contract or agreement between the
Participant and Odonate or of any statutory duty owed to Odonate or its
affiliates; (iv) such Participant’s unauthorized use or disclosure of Odonate’s
or its affiliates’ confidential information or trade secrets; or (v) such
Participant’s gross misconduct. The determination that a Participant’s
Separation from Service is either for Cause or without Cause shall be made by
the Administrator in its sole discretion. Any determination by the Administrator
that a Participant's Separation from Service was by reason of dismissal without
Cause for the purposes of the Plan shall have no effect upon any determination
of the rights or obligations of Odonate or such Participant for any other
purpose. A Participant’s employment or service will be deemed to have been
terminated for Cause if it is determined subsequent to his or her termination of
employment or service that grounds for termination of his or her employment or
service for Cause existed at the time of his or her termination of employment or
service.

1

--------------------------------------------------------------------------------

 

(f)“Change in Control” means: (i) the merger, consolidation or sale or other
transfer of outstanding shares of Common Stock of Odonate in a single
transaction or a series of related transactions, in each case in which the
holders of outstanding Common Stock of Odonate immediately prior to such
transaction do not hold at least a majority of the shares of stock or other
voting equity interests of the surviving entity immediately after such
transaction; (ii) the sale of all or substantially all of the assets of Odonate;
or (iii) the liquidation or dissolution of Odonate, in each case as determined
by the Administrator in its reasonable discretion.

(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issued thereunder.

(h)“Committee” means the Compensation Committee of the Board (or any successor
committee), or the officer, officers or committee as designated by the Board to
administer the Plan under Section 6.

(i)“Common Stock” means the common stock of Odonate, par value $0.01 per share,
or any securities into which such Common Stock may be converted.

(j)“Company” means Odonate Therapeutics, Inc., a Delaware corporation, and
except as utilized in the definition of Change in Control, any successor
corporation.

(k)“Disability” means the Participant’s inability to perform his or her duties
under the agreement under which the Participant provides services to Odonate or
an affiliate, even with reasonable accommodation, because the Participant has
become permanently disabled within the meaning of any policy of disability
income insurance covering employees of Odonate then in force. In the event
Odonate has no policy of disability income insurance covering employees of
Odonate in force when the Participant becomes disabled, the term “Disability”
shall mean the Participant’s inability to perform his or her duties under the
agreement under which the Participant provides services to Odonate, whether with
or without reasonable accommodation, by reason of any incapacity, physical or
mental, which the Administrator, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Administrator, determines to
have incapacitated the Participant from satisfactorily performing all of his or
her usual services for Odonate, with or without reasonable accommodation, for a
period of at least 6 consecutive months during any 12 month period. Based upon
such medical advice or opinion, the determination of the Administrator shall be
final and binding and the date such determination is made shall be the date of
such Disability for purposes of this Plan.

(l)“Effective Date” means the date on which the Plan takes effect, as defined
pursuant to Section 4 of the Plan.

(m)“Eligible Person” any current or prospective employee, officer, non-employee
director or other service provider of Odonate or any of its Subsidiaries;
provided however that Incentive Stock Options may only be granted to employees.

(n)“Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, system or market, its Fair Market Value shall be the closing
price for the Common Stock as quoted on such exchange, system or market as
reported in the Wall Street Journal or

2

--------------------------------------------------------------------------------

 

such other source as the Committee deems reliable (or, if no sale of Common
Stock is reported for such date, on the next preceding date on which any sale
shall have been reported); and (ii) in the absence of an established market for
the Common Stock, the Fair Market Value thereof shall be determined in good
faith by the Committee by the reasonable application of a reasonable valuation
method, taking into account factors consistent with Treas. Reg. §
409A-1(b)(5)(iv)(B) as the Committee deems appropriate.

(o)“Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.

(p)“Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(q)“Option” means a right to purchase a number of shares of Common Stock at such
exercise price, at such times and on such other terms and conditions as are
specified in or determined pursuant to a Grant Notice. Options granted pursuant
to the Plan may be Incentive Stock Options or Nonqualified Stock Options.

(r)“Grant Notice” means a written or electronic agreement or other instrument as
may be approved from time to time by the Committee and designated as such
implementing the grant of each Option. A Grant Notice may be in the form of an
agreement to be executed by both the Participant and Odonate (or an authorized
representative of Odonate) or certificates, notices or similar instruments as
approved by the Committee and designated as such.

(s)“Participant” means any Eligible Person to whom Options have been granted
from time to time by the Committee and any authorized transferee of such
individual.

(t)“Person” shall have the meaning given in Section 3(a)(9) of the Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include: (i) Odonate or any of its Affiliates; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of Odonate or any of
its Subsidiaries; (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities; or (iv) a corporation owned, directly or
indirectly, by the stockholders of Odonate in substantially the same proportions
as their ownership of stock of Odonate.

(u)“Plan” means the Odonate Therapeutics, Inc. 2017 Stock Option Plan as set
forth herein and as amended from time to time.

(v)“Separation from Service” or “Separates from Service” means the termination
of Participant’s employment with Odonate and all Subsidiaries that constitutes a
“separation from service” within the meaning of Section 409A of the Code.

(w)“Subsidiary” means any business entity (including a limited liability
company, corporation or a partnership) in which Odonate owns (either directly or
indirectly through one or more other Subsidiaries) 50% or more of the total
combined voting power of all classes of outstanding equity interests.

3

--------------------------------------------------------------------------------

 

(x)“Substitute Options” means Options granted or Common Stock issued by Odonate
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, by a company acquired by
Odonate or any Subsidiary or with which Odonate or any Subsidiary combines.

(y)“Termination of Employment” means ceasing to serve as an employee of Odonate
and its Subsidiaries or, with respect to a non-employee director or other
service provider, ceasing to serve as such for Odonate and its Subsidiaries,
except that with respect to all or any Options held by a Participant: (i) the
Committee may determine that a leave of absence or employment on a less than
full-time basis is considered a “Termination of Employment;” (ii) the Committee
may determine that a transition of employment to service with a partnership,
joint venture or corporation not meeting the requirements of a Subsidiary in
which Odonate or a Subsidiary is a party is not considered a “Termination of
Employment;” (iii) service as a member of the Board shall constitute continued
employment with respect to Options granted to a Participant while he or she
served as an employee; and (iv) service as an employee of Odonate or a
Subsidiary shall constitute continued employment with respect to Options granted
to a Participant while he or she served as a member of the Board or other
service provider. The Committee shall determine whether any corporate
transaction, such as a sale or spin-off of a division or subsidiary that employs
or engages a Participant, shall be deemed to result in a Termination of
Employment with Odonate and its Subsidiaries for purposes of any affected
Participant’s Options, and the Committee’s decision shall be final and binding.

3.Eligibility.

Any Eligible Person is eligible for selection by the Committee to receive an
Option.

4.Effective Date and Termination of Plan.

This Plan shall become effective on December 6, 2017 (the “Effective Date”). The
Plan shall remain available for the grant of Options until the 10th anniversary
of the Effective Date. Notwithstanding the foregoing, the Plan may be terminated
at such earlier time as the Board may determine. Termination of the Plan will
not affect the rights and obligations of the Participants and Odonate arising
under Options theretofore granted.

5.Shares Subject to the Plan and to Options.

(a)Aggregate Limits. The aggregate number of shares of Common Stock underlying
Options issuable under the Plan shall be equal to 4,800,000 (the “Plan
Reserve”). The aggregate number of shares of Common Stock underlying Options
available for grant under this Plan and the number of shares of Common Stock
subject to Options outstanding at the time of any event described in Section 10
shall be subject to adjustment as provided in Section 10. The shares of Common
Stock issued pursuant to Options granted under this Plan may be shares that are
authorized and unissued or shares that were reacquired by Odonate, including
shares purchased in the open market.

(b)Issuance of Shares. For purposes of Section 5(a), the aggregate number of
shares of Common Stock issued under this Plan at any time shall equal only the
number of shares of Common Stock actually issued upon exercise of an Option.
Shares of Common Stock subject

4

--------------------------------------------------------------------------------

 

to Options that have been canceled, expired, forfeited or otherwise not issued
under an Option shall not count as shares of Common Stock issued under this
Plan. The aggregate number of shares available for issuance under this Plan at
any time shall not be reduced by: (i) shares subject to Options that have been
terminated, expired unexercised, forfeited or settled in cash; (ii) shares
subject to Options that have been retained or withheld by Odonate in payment or
satisfaction of the exercise price or tax withholding obligation of an Option;
or (iii) shares subject to Options that otherwise do not result in the issuance
of shares in connection with payment or settlement thereof. In addition, shares
that have been delivered (either actually or by attestation) to Odonate in
payment or satisfaction of the exercise price or tax withholding obligation of
an Option shall be available for issuance under this Plan.

(c)Substitute Options. Substitute Options shall not reduce the shares of Common
Stock authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year. Additionally, in the event that a company
acquired by Odonate or any Subsidiary, or with which Odonate or any Subsidiary
combines, has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Options under the Plan and shall not reduce the shares of Common Stock
authorized for issuance under the Plan; provided that Options using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were employees of such
acquired or combined company before such acquisition or combination.

(d)Tax Code Limits. The aggregate number of shares of Common Stock that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan shall be equal to the Plan Reserve, which number shall be adjusted pursuant
to Section 10 only to the extent that such adjustment will not affect the status
of any option intended to qualify as an Incentive Stock Option under Section 422
of the Code.

(e)Limits on Options to Non-Employee Directors. The aggregate dollar value of
equity-based (based on the grant date fair value of Options) and cash
compensation granted under this Plan or otherwise during any calendar year to
any non-employee director shall not exceed $500,000; provided, however, that in
the calendar year in which a non-employee director first joins the Board or is
first designated as Chairman of the Board or lead independent director, the
maximum aggregate dollar value of equity-based and cash compensation granted to
the non-employee director may be up to 200% of the foregoing limit.

6.Administration of the Plan.

(a)Administrator of the Plan. The Plan shall be administered by the Committee.
Any power of the Committee may also be exercised by the Board, except to the
extent that the grant or exercise of such authority would cause any Option or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Act or cause an Option intended
to qualify as performance-based compensation

5

--------------------------------------------------------------------------------

 

under Section 162(m) of the Code not to qualify for such treatment. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control. To the maximum extent
permissible under applicable law, the Committee (or any successor) may by
resolution delegate any or all of its authority to one or more subcommittees
composed of one or more directors and/or officers of Odonate, and any such
subcommittee shall be treated as the Committee for all purposes under this Plan.
Notwithstanding the foregoing, if the Board or the Committee (or any successor)
delegates to a subcommittee comprised of one or more officers of Odonate (who
are not also directors) the authority to grant Options, the resolution so
authorizing such subcommittee shall specify the total number of shares of Common
Stock such subcommittee may award pursuant to such delegated authority, and no
such subcommittee shall designate any officer serving thereon or any executive
officer or non-employee director of Odonate as a recipient of any Options
granted under such delegated authority. The Committee hereby delegates to and
designates the Chief Financial Officer of Odonate (or such other officer with
similar authority), and to his or her delegates or designees, the authority to
assist the Committee in the day-to-day administration of the Plan and of Options
granted under the Plan, including without limitation those powers set forth in
Section 6(b)(iv) through (ix) and to execute agreements evidencing Options made
under this Plan or other documents entered into under this Plan on behalf of the
Committee or Odonate. The Committee may further designate and delegate to one or
more additional officers or employees of Odonate or any subsidiary, and/or one
or more agents, authority to assist the Committee in any or all aspects of the
day-to-day administration of the Plan and/or of Options granted under the Plan.

(b)Powers of Committee. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation:

(i)to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein;

(ii)to determine which persons are Eligible Persons, to which of such Eligible
Persons, if any, Options shall be granted hereunder and the timing of any such
Options;

(iii)to prescribe and amend the terms of the Grant Notices, to grant Options and
determine the terms and conditions thereof;

(iv)to establish and verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, retention, vesting,
exercisability or settlement of any Option;

(v)to prescribe and amend the terms of or form of any document or notice
required to be delivered to Odonate by Participants under this Plan;

(vi)to determine the extent to which adjustments are required pursuant to
Section 10;

6

--------------------------------------------------------------------------------

 

(vii)to interpret and construe this Plan, any rules and regulations under this
Plan and the terms and conditions of any Option granted hereunder, and to make
exceptions to any such provisions if the Committee, in good faith, determines
that it is appropriate to do so;

(viii)to approve corrections in the documentation or administration of any
Option; and

(xi)to make all other determinations deemed necessary or advisable for the
administration of this Plan.

Notwithstanding anything in this Plan to the contrary, the Committee shall
exercise its discretion in a manner that causes Options granted under the Plan
to be compliant with or exempt from the requirements of Section 409A of the Code
section. Without limiting the foregoing, unless expressly agreed to in writing
by the Participant holding such Option, the Committee shall not take any action
with respect to any Option that constitutes: (i) a modification of a stock right
within the meaning of Treas. Reg. § 1.409A-1(b)(5)(v)(B) so as to constitute the
grant of a new stock right; (ii) an extension of a stock right, including the
addition of a feature for the deferral of compensation within the meaning of
Treas. Reg. § 1.409A-1 (b)(5)(v)(C); or (iii) an impermissible acceleration of a
payment date or a subsequent deferral of a stock right subject to Section 409A
of the Code within the meaning of Treas. Reg. § 1.409A-1(b)(5)(v)(E).

The Committee may, in its sole and absolute discretion, without amendment to the
Plan but subject to the limitations otherwise set forth in Section 14, waive or
amend the operation of Plan provisions respecting exercise after termination of
employment or service to Odonate or an Affiliate. The Committee or any member
thereof may, in its sole and absolute discretion and, except as otherwise
provided in Section 14, waive, settle or adjust any of the terms of any Option
so as to avoid unanticipated consequences or address unanticipated events
(including any temporary closure of an applicable stock exchange, disruption of
communications or natural catastrophe).

(c)Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Option
granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Option. The Committee shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of Odonate and such
attorneys, consultants and accountants as it may select. Members of the Board
and members of the Committee acting under the Plan shall be fully protected in
relying in good faith upon the advice of counsel and shall incur no liability
except for gross negligence or willful misconduct in the performance of their
duties.

(d)Subsidiary Awards. In the case of a grant of an Option to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by Odonate issuing any subject shares of Common Stock to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the Participant in accordance with the

7

--------------------------------------------------------------------------------

 

terms of the Option specified by the Committee pursuant to the provisions of the
Plan. Notwithstanding any other provision hereof, such Option may be issued by
and in the name of the Subsidiary and shall be deemed granted on such date as
the Committee shall determine.

7.Plan Awards.

(a)Terms Set Forth in Grant Notice. Options may be granted to Eligible Persons
as determined by the Committee at any time and from time to time prior to the
termination of the Plan. The terms and conditions of each Option shall be set
forth in a Grant Notice in a form approved by the Committee for such Option,
which Grant Notice may contain such terms and conditions as specified from time
to time by the Committee, provided such terms and conditions do not conflict
with the Plan. The Grant Notice for any Option shall include the time or times
at or within which and the consideration, if any, for which any shares of Common
Stock may be acquired from Odonate. The terms of Options may vary among
Participants, and the Plan does not impose upon the Committee any requirement to
make Options subject to uniform terms. Accordingly, the terms of individual
Grant Notices may vary.

(b)Termination of Employment. Subject to the express provisions of the Plan, the
Committee shall specify before, at or after the time of grant of an Option the
provisions governing the effect(s) upon an Option of a Participant’s Termination
of Employment.

(c)Rights of a Stockholder. A Participant shall have no rights as a stockholder
with respect to shares of Common Stock covered by an Option (including voting
rights) until the date the Participant becomes the holder of record of such
shares of Common Stock. No adjustment shall be made for dividends or other
rights for which the record date is prior to such date, except as provided in
Section 10(b) or Section 10 of this Plan or as otherwise provided by the
Committee.

8.Options.

(a)Grant, Term and Price. The grant, issuance, retention, vesting and/or
settlement of any Option shall occur at such time and be subject to such terms
and conditions as determined by the Committee or under criteria established by
the Committee, which may include conditions based on continued employment or
engagement, passage of time, attainment of age and/or service requirements
and/or satisfaction of performance conditions. The term of an Option shall in no
event be greater than ten years; provided, however, the term of an Option (other
than an Incentive Stock Option) shall be automatically extended if, at the time
of its scheduled expiration, the Participant holding such Option is prohibited
by law or Odonate’s insider trading policy from exercising the Option, which
extension shall expire on the 30th day following the date such prohibition no
longer applies. The Committee will establish the price at which Common Stock may
be purchased upon exercise of an Option, which, in no event will be less than
the Fair Market Value of such shares on the date of grant; provided, however,
that the exercise price per share of Common Stock with respect to an Option that
is granted as a Substitute Option may be less than the Fair Market Value of the
shares of Common Stock on the date such Option is granted if such exercise price
is based on a formula set forth in the terms of the options held by such
optionees or in the terms of the agreement providing for such merger or other
acquisition that satisfies the requirements of: (i) Section 409A of the Code, if
such options

8

--------------------------------------------------------------------------------

 

held by such optionees are not intended to qualify as “incentive stock options”
within the meaning of Section 422 of the Code; and (ii) Section 424(a) of the
Code, if such options held by such optionees are intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code. The
exercise price of any Option may be paid in cash or such other method as
determined by the Committee, including an irrevocable commitment by a broker to
pay over such amount from a sale of the shares of Common Stock issuable under an
Option, the delivery of previously owned shares of Common Stock or withholding
of shares of Common Stock deliverable upon exercise.

(b)Vesting. Options granted under this Plan, unless otherwise set forth in the
applicable Grant Notice, shall vest as follows: (i) 25% of the aggregate number
of Options subject to a Grant Notice will vest on the first anniversary of the
date of grant; and (ii) the remaining 75% of the Options subject to the Grant
Notice will vest in equal monthly installments over the following 36 months,
such that the Options are fully vested as of the fourth anniversary of such date
of grant. Upon a Termination of Employment, unless otherwise provided in the
applicable Grant Notice, Options shall vest and/or be forfeited according to the
following provisions:  

(i)No Options shall continue to vest after the date of Termination of
Employment.

(ii)If a Participant experiences a Termination of Employment due to an
involuntary termination for Cause, all such options shall immediately forfeit,
whether or not they are vested.

(c)No Repricing without Stockholder Approval. Other than in connection with a
change in Odonate’s capitalization (as described in Section 10), the Committee
shall not, without stockholder approval, reduce the exercise price of a
previously awarded Option and, at any time when the exercise price of a
previously awarded Option is above the Fair Market Value of a share of Common
Stock, the Committee shall not, without stockholder approval, cancel and
re-grant or exchange such Option for cash or a new Option with a lower (or no)
exercise price.

(d)No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock to Odonate in payment of the exercise price and/or tax withholding
obligation under any other employee stock option.

(e)Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 8, in the case of the grant of an Incentive Stock Option, if the
Participant owns stock possessing more than 10% of the combined voting power of
all classes of stock of Odonate (a “10% Stockholder”), the exercise price of
such Option must be at least 110% of the Fair Market Value of the shares of
Common Stock on the date of grant and the Option must expire within a period of
not more than 5 years from the date of grant. Notwithstanding anything in this
Section 8 to the contrary, options designated as Incentive Stock Options shall
not be eligible for treatment under the Code as Incentive Stock Options (and
will be deemed to be Nonqualified Stock Options) to the extent that either: (a)
the aggregate Fair Market Value of shares of Common Stock (determined as of the
time of grant) with respect to which such Options are

9

--------------------------------------------------------------------------------

 

exercisable for the first time by the Participant during any calendar year
(under all plans of Odonate and any Subsidiary) exceeds $100,000, taking Options
into account in the order in which they were granted; or (b) such Options
otherwise remain exercisable but are not exercised within three (3) months (or
such other period of time provided in Section 422 of the Code) of separation of
service (as determined in accordance with Section 3401(c) of the Code and the
regulations promulgated thereunder).

(f)No Stockholder Rights. Participants shall have no voting rights and will have
no rights to receive dividends or Dividend Equivalents in respect of an Option
or any shares of Common Stock subject to an Option until the Participant has
become the holder of record of such shares.

9.Conditions and Restrictions Upon Securities Subject to Options.

The Committee may provide that the Common Stock issued upon exercise of an
Option shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Option, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Common Stock issued upon exercise, vesting or settlement of such Option
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Option.
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Option, including
without limitation: (i) restrictions under an insider trading policy or pursuant
to applicable law; (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by the Participant and holders of other Company
equity compensation arrangements; (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers; and (iv)
provisions requiring Common Stock be sold on the open market or to Odonate in
order to satisfy tax withholding or other obligations.

10.Adjustment of and Changes in the Stock.

(a)The number and kind of shares of Common Stock available for issuance under
this Plan (including under any Options then outstanding), and the number and
kind of shares of Common Stock subject to the limits set forth in Section 5 of
this Plan, shall be equitably adjusted by the Committee to reflect any
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend or distribution of securities, property or cash
(other than regular, quarterly cash dividends) or any other event or transaction
that affects the number or kind of shares of Common Stock outstanding. Such
adjustment may be designed to comply with Section 424 of the Code or may be
designed to treat the shares of Common Stock available under the Plan and
subject to Options as if they were all outstanding on the record date for such
event or transaction or to increase the number of such shares of Common Stock to
reflect a deemed reinvestment in shares of Common Stock of the amount
distributed to Odonate’s security holders. The terms of any outstanding Option
shall also be equitably adjusted by the Committee as to price, number or kind of
shares of Common Stock subject to such Option, vesting and other terms to
reflect the foregoing events, which adjustments need not be uniform as between
different Options or different types of Options. No fractional shares of Common
Stock shall be issued or issuable pursuant to such an adjustment.

10

--------------------------------------------------------------------------------

 

(b)In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, by reason of a Change in Control, other merger, consolidation or
otherwise, then the Committee shall determine the appropriate and equitable
adjustment to be effected, which adjustments need not be uniform between
different Options. In addition, in the event of such change described in this
paragraph, the Committee may accelerate the time or times at which any Option
may be exercised, consistent with and as otherwise permitted under Section 409A
of the Code, and may provide for cancellation of such accelerated Options that
are not exercised within a time prescribed by the Committee in its sole
discretion.

(c)Unless otherwise expressly provided in the Grant Notice or another contract,
including an employment or services agreement, or under the terms of a
transaction constituting a Change in Control, the Committee may provide that,
following a Participant’s Termination of Employment without Cause within 24
months following a Change in Control, such Participant shall have the ability to
exercise any portion of the Option not previously exercisable. Notwithstanding
anything herein to the contrary, in the event of a Change in Control in which
the acquiring or surviving company in the transaction does not assume or
continue outstanding Options upon the Change in Control, immediately prior to
the Change in Control, all Options that are not assumed or continued shall be
treated as follows effective immediately prior to the Change in Control, the
Participant shall have the ability to exercise such Option, including any
portion of the Option not previously exercisable. In no event shall any action
be taken pursuant to this Section 10(c) that would change the payment or
settlement date of an Option in a manner that would result in the imposition of
any additional taxes or penalties pursuant to Section 409A of the Code.

(d)Notwithstanding anything in this Section 10 to the contrary, in the event of
a Change in Control, the Committee may provide for the: (i) the acceleration of
vesting of all outstanding Options; or (ii) cancellation and cash settlement of
all outstanding Options.

(e)Odonate shall notify Participants holding Options subject to any adjustments
pursuant to this Section 10 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

(f)Notwithstanding anything in this Section 10 to the contrary, an adjustment to
an Option under this Section 10 shall be made in a manner that will not result
in the grant of a new Option under Section 409A of the Code.

11.Transferability.

Each Option may not be sold, transferred for value, pledged, assigned or
otherwise alienated or hypothecated by a Participant other than by will or the
laws of descent and distribution, and shall be exercisable only by the
Participant during his or her lifetime. Notwithstanding the foregoing: (i)
outstanding Options may be exercised following the Participant’s death by the
Participant’s beneficiaries or as permitted by the Committee; and (ii) a
Participant may transfer or assign an Option as a gift to an entity wholly owned
by such Participant (an “Assignee Entity”), provided that such Assignee Entity
shall be entitled to

11

--------------------------------------------------------------------------------

 

exercise assigned Options only during lifetime of the assigning Participant (or
following the assigning Participant’s death, by the Participant’s beneficiaries
or as otherwise permitted by the Committee) and provided further that such
Assignee Entity shall not further sell, pledge, transfer, assign or otherwise
alienate or hypothecate such Option.

12.Compliance with Laws and Regulations.

This Plan, the grant, issuance, vesting, exercise and settlement of Options
hereunder and the obligation of Odonate to sell, issue or deliver shares of
Common Stock under such Options, shall be subject to all applicable foreign,
federal, state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required. Odonate shall not be required to register in a Participant’s
name or deliver Common Stock prior to the completion of any registration or
qualification of such shares under any foreign, federal, state or local law or
any ruling or regulation of any government body which the Committee shall
determine to be necessary or advisable. To the extent Odonate is unable to or
the Committee deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by Odonate’s counsel to be
necessary to the lawful issuance and sale of any shares of Common Stock
hereunder, Odonate and its Subsidiaries shall be relieved of any liability with
respect to the failure to issue or sell such shares of Common Stock as to which
such requisite authority shall not have been obtained. No Option shall be
exercisable and no Common Stock shall be issued and/or transferable under any
other Option unless a registration statement with respect to the Common Stock
underlying such Option is effective and current or Odonate has determined, in
its sole and absolute discretion, that such registration is unnecessary.

In the event an Option is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Option as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Options in order to comply with such foreign law and/or to minimize Odonate’s
obligations with respect to tax equalization for Participants employed outside
their home country.

13.Withholding.

To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to
Odonate for the satisfaction of any withholding tax obligations that arise with
respect to any Option, or the issuance or sale of any shares of Common Stock.
Odonate shall not be required to recognize any Participant rights under an
Option, to issue shares of Common Stock or to recognize the disposition of such
shares of Common Stock until such obligations are satisfied. To the extent
permitted or required by the Committee, these obligations may or shall be
satisfied by Odonate withholding cash from any compensation otherwise payable to
or for the benefit of a Participant, Odonate withholding a portion of the shares
of Common Stock that otherwise would be issued to a Participant under such
Option or by the Participant tendering to Odonate cash or, if allowed by the
Committee, shares of Common Stock.

12

--------------------------------------------------------------------------------

 

14.Amendment of the Plan or Options.

The Board may amend, alter or discontinue this Plan and the Committee may amend
or alter any agreement or other document evidencing an Option made under this
Plan but, except as provided pursuant to the provisions of Section 10, no such
amendment shall, without the approval of the stockholders of Odonate:

(a)increase the maximum number of shares of Common Stock for which Options may
be granted under this Plan;

(b)reduce the price at which Options may be granted below the price provided for
in Section 8(a);

(c)reprice outstanding Options as described in Section 8(c);

(d)extend the term of this Plan;

(e)change the class of persons eligible to be Participants;

(f)increase the individual maximum limits in Section 5(d) or 5(e); or

(g)otherwise amend the Plan in any manner requiring stockholder approval by law
or the rules of any stock exchange or market or quotation system on which the
Common Stock is traded, listed or quoted.

No amendment or alteration to the Plan or an Option or Grant Notice shall be
made which would materially impair the rights of the holder of an Option,
without such holder’s consent, provided that no such consent shall be required
if the Committee determines in its sole discretion and prior to the date of any
Change in Control that such amendment or alteration either: (i) is required or
advisable in order for Odonate, the Plan or the Option to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard; or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Option, or that any such
diminishment has been adequately compensated.

15.No Liability of Company.

Odonate, any Subsidiary or Affiliate which is in existence or hereafter comes
into existence, the Board and the Committee shall not be liable to a Participant
or any other person as to: (a) the non-issuance or sale of shares of Common
Stock as to which Odonate has been unable to obtain from any regulatory body
having jurisdiction the authority deemed by Odonate’s counsel to be necessary to
the lawful issuance and sale of any shares of Common Stock hereunder; and (b)
any tax consequence expected, but not realized, by any Participant or other
person due to the receipt, vesting, exercise or settlement of any Option granted
hereunder.

13

--------------------------------------------------------------------------------

 

16.Non-Exclusivity of Plan.

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of Odonate for approval shall be construed as creating any
limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of stock options otherwise than under this Plan or an
arrangement not intended to qualify under Section 162(m) of the Code, and such
arrangements may be either generally applicable or applicable only in specific
cases.

17.Governing Law.

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. Any reference in this Plan or in the agreement or other
document evidencing any Options to a provision of law or to a rule or regulation
shall be deemed to include any successor law, rule or regulation of similar
effect or applicability.

18.No Right to Employment, Reelection or Continued Service.

Nothing in this Plan or a Grant Notice shall interfere with or limit in any way
the right of Odonate, its Subsidiaries and/or its Affiliates to terminate any
Participant’s employment, service on the Board or service at any time or for any
reason not prohibited by law, nor shall this Plan or an Option itself confer
upon any Participant any right to continue his or her employment or service for
any specified period of time. Neither an Option nor any benefits arising under
this Plan shall constitute an employment contract with Odonate, any Subsidiary
and/or its Affiliates. Subject to Sections 4 and 14, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Board without giving rise to any liability on the part of Odonate, its
Subsidiaries and/or its Affiliates.

19.No Liability of Committee Members.

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his or her behalf in his or
her capacity as a member of the Committee nor for any mistake of judgment made
in good faith, and Odonate shall indemnify and hold harmless each member of the
Committee and each other employee, officer or director of Odonate to whom any
duty or power relating to the administration or interpretation of the Plan may
be allocated or delegated, against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim) arising out of
any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or willful bad faith; provided, however, that approval
of the Board shall be required for the payment of any amount in settlement of a
claim against any such person. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under Odonate’s Certificate of Incorporation and Bylaws (as each may be
amended from time to time), as a matter of law, or otherwise, or any power that
Odonate may have to indemnify them or hold them harmless.

14

--------------------------------------------------------------------------------

 

20.Severability.

If any provision of the Plan or any Option is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Option, or would disqualify the Plan or any Option under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Option, such provision shall be stricken as to such
jurisdiction, Person or Option and the remainder of the Plan and any such Option
shall remain in full force and effect.

21.Unfunded Plan.

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of Odonate with respect to their Options. If the
Committee or Odonate chooses to set aside funds in a trust or otherwise for the
payment of Options under the Plan, such funds shall at all times be subject to
the claims of the creditors of Odonate in the event of its bankruptcy or
insolvency.

22.Clawback/Recoupment.

Options granted under this Plan will be subject to recoupment in accordance with
any clawback policy that Odonate adopts or is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
Odonate’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law. In
addition, the Board may impose such other clawback, recovery or recoupment
provisions in a Grant Notice as the Board determines necessary or appropriate,
including but not limited to a reacquisition right in respect of previously
acquired shares of Common Stock or other cash or property upon the occurrence of
misconduct. No recovery of compensation under such a clawback policy will be an
event giving rise to a right to resign for “good reason” or be deemed a
“constructive termination” (or any similar term) as such terms are used in any
agreement between any Participant and Odonate.

*   *   *

15